Citation Nr: 0514846	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California.


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for degenerative disc disease, lumbar spine with chronic low 
back strain, currently rated as 40 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for dysthymic disability, currently rated as 30 percent 
disabling.

3.  Entitlement to assignment of a higher disability rating 
for multiple scars, status post trauma, right lower 
extremity, currently rated as 0 percent disabling.

4.  Entitlement to assignment of a higher disability rating 
for varicose veins, right lower extremity, currently rated as 
0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to July 
1998.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in June 2004.

At the time the veteran filed his appeal, a 10 percent rating 
had been assigned for his service-connected low back 
disability.  However, by rating decision in January 2005, the 
RO increased the rating to 40 percent, effective from August 
1, 1998 (the effective date for the initial grant of service 
connection).


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, lumbar spine 
with chronic low back strain, is productive of significant 
limitation of motion, but with no evidence of ankylosis, 
muscle spasm, persistent symptoms of neuropathy or other 
neurological symptoms, or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

2.  The veteran's service-connected disability, described for 
rating purposes as dysthymic disability, is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 

3.  The veteran's service-connected disability, described for 
rating purposes as multiple scars, status post trauma, right 
lower extremity, is productive of multiple nontender, 
nonadherent scars ranging in size from 1 to 1.5 cm. with 
hyperpigmentation and no evidence of resulting limitation of 
function of the right lower extremity.

4.  The veteran's service-connected disability, described for 
rating purposes as varicose veins, right lower extremity, is 
productive of visible and palpable varicose veins with no 
objective evidence of edema, aching, fatigue in the leg, or 
the use of elevation or compression hosiery to relieve 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for degenerative disc disease, lumbar 
spine, with chronic low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5237 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for dysthymic disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9433 (2004).

3.  The criteria for entitlement to a disability rating in 
excess of 0 percent for multiple scars, status post trauma, 
right lower extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7805 (2004).

4.  The criteria for entitlement to a disability rating in 
excess of 0 percent for varicose veins, right lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of an August 1999 rating decision, the RO denied 
the veteran's claim.  Thereafter, the RO did furnish VCAA 
notice to the veteran in September 2001 and June 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2001 and June 2004 letters, as well 
as the March 2002 statement of the case and the January 2005 
supplemental statement of the case (SSOC), the RO informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the June 2004 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The letter also advised the appellant 
to submit any relevant evidence in his possession.  The Board 
finds that these documents, when taken together, fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
several VA examinations, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Degenerative Disc Disease, Lumbar Spine

On examination in September 1998, straight leg raising was to 
45 degrees with pain in the mid-lumbar area of back 
bilaterally.  Flexion of the back was to 90 degrees with pain 
down the left leg and extension of the back to only 20 
degrees with pain in the back.  Right and left lateral bend 
was to 20 degrees with no pain.  Right and left rotation was 
to 60 degrees.  There was no sensory deficit of the lower 
extremities.  The examiner's diagnosis was chronic back 
strain, L5-S1.

The veteran underwent a VA examination in December 2001.  The 
veteran reported that his lumbar spine began bothering him in 
the 1980s and that it had gotten worse in the last two or 
three years.  He reported that he has minimal pain now and no 
weakness, fatigability or lack of endurance.  He stated that 
he receives no treatment and that he does not experience 
flare-ups.  He denied use of a cane, crutches or braces.  On 
physical examination, his back flexed to 90 degrees and 
extended to 30 degrees.  His right and left lateral flexion 
was to 30 degrees and rotation was to 30 degrees without 
difficulty.  There was no decreased range of motion against 
resistance or repetitive motion.  There was also no 
incoordination.  Motor examination revealed full strength 
throughout and reflexes were full and symmetric.  The 
diagnosis was degenerative joint disease of the lumbar spine.

A June 2004 VA examination report notes that the veteran 
reported constant pain in his back and pain in association 
with any forward flexion or bending activity.  He reported 
wearing a back support in the past but not at the present 
time.  He reported flare-ups of two days one to two times a 
month.  On physical examination, the veteran was standing 
erect with no evidence of muscle spasm, guarding or listing.  
Pain was diffuse through the lumbar spine and at the 
lumbosacral level with diffuse tenderness to even the 
slightest touch.  He had limitation of motion with forward 
flexion to 60 degrees with low back pain.  He could bring his 
fingertips to within six inches of his toes.  He had 30 
degrees of extension, 20 degrees of lateral flexion and 10 
degrees of lateral rotation of the lumbar spine, with all 
movements described as being "painful."  Deep tendon 
reflexes were within normal limits.  Motor strength of the 
lower extremities was normal.  His straight leg raises in the 
sitting position were normal bilaterally at 90 degrees and 
slightly symptomatic at 70 degrees bilaterally in the supine 
position.  X-rays of the lumbar spine revealed degenerative 
disc disease, productive spurring and productive changes at 
the posterior margins L5-S1.  The diagnosis was advanced 
degenerative disc disease at the L5-S1 level.  The examiner 
noted that the veteran appeared to have rather significant 
disability with function impairment in association with 
activities such as bending, heavy lifting, twisting, etc.  
The examiner stated that the veteran's impairment is on the 
basis of pain, with evidence of associated weakness and 
fatigability, in association with structural changes at the 
lumbosacral level.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5237.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its January 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 40 percent for severe limitation of motion.  A 40 
percent rating is the highest rating available under this 
Diagnostic Code.
 
Under Code 5293 for intervertebral disc syndrome, a 40 
percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.
 
Under Code 5295, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The Board turns to the issue of rating the veteran's lumbar 
spine disability under the old and revised criteria for 
intervertebral disc disease.  The Board notes that the 
medical evidence of record does not appear to show 
demonstrable muscle spasm or persistent radiculopathy, and 
there is also no suggestion of sensory deficit of the lower 
extremities.  The December 2001 VA examination report shows 
that the veteran had full motor strength and reflexes in the 
lower extremities.  Finally, the June 2004 VA examination 
report shows that the veteran had normal deep tendon reflexes 
and motor strength in the lower extremities.  Thus, the Board 
does not find that the veteran's medical records show 
persistent symptoms of neuropathy or other neurological 
findings so as to suggest that any degenerative disc disease 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief to warrant a 60 percent evaluation 
under former Diagnostic Code 5293 or incapacitating episodes 
as defined by the regulations to warrant a 60 percent rating 
under the revised Diagnostic Code 5243.  As discussed in 
detail below, there is also no medical evidence to suggest a 
rating in excess of 40 percent is warranted under the either 
the old or new criteria for rating spinal disabilities based 
on limitation of motion or lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 40 
percent for severe limitation of motion.  A 40 percent rating 
was the highest rating available under this Diagnostic Code.  
Under the old Diagnostic Code 5295, a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent rating was the highest rating available under this 
Diagnostic Code.  Thus, a rating in excess of 40 percent is 
not available under the previous version of either of these 
Diagnostic Codes.

Under the revised regulations, a 50 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is not warranted 
unless there is unfavorable ankylosis of the entire spine.  
The medical evidence of record, including the three VA 
examination reports, contain no evidence of ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent rating 
under the revised diagnostic codes for rating spinal 
disabilities.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 40 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the June 2004 VA 
examination report reflect consideration of pain.  The Board 
acknowledges the examiner's notation that the veteran 
complained of pain during the range of motion testing; 
however, even when taking into consideration any possible 
additional limitation of motion based on pain, a rating in 
excess of 40 percent is not warranted as the veteran is 
currently rated at the highest percentage for limitation of 
motion of the spine.  The provisions of 38 C.F.R. § 4.40 do 
not apply when a veteran is already rated at the maximum 
rating for limitation of motion.  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  With regard to rating the disability 
under the criteria for intervertebral disc syndrome, as 
detailed above, a rating in excess of 40 percent is not 
warranted in the absence of objective evidence of ankylosis 
of the entire thoracolumbar spine, or incapacitating episodes 
as defined by regulations, or pronounced, persistent 
neurologic symptoms with little intermittent relief.  There 
is no persuasive evidence that there is additional functional 
loss due to pain, weakness, fatigue, or incoordination so as 
to meet the criteria for a rating in excess of 40 percent 
under either the old or new rating criteria for 
intervertebral disc syndrome. 

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his back disability, the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 40 percent has been met 
under either the old or new regulations applicable to the 
back disability.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to permit 
a favorable decision.  Should there be an increase in 
severity in the future, the veteran may file a new claim for 
an increased rating.


The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Dysthymic Disability

The medical evidence of record includes a September 1998 VA 
examination report.  The veteran reported feeling down and 
sad most of the time.  He denied any suicidal thoughts.  He 
reported having no friends and that he tended to isolate 
himself.  The examiner noted that the veteran appeared to use 
alcohol to relax and that he was depressed all the time but 
only had occasional suicidal ideation with no hallucinatory 
experiences or paranoia.  He did not report losing any time 
from work because of depression.  He reported never having 
been in real psychiatric treatment and never having taken 
antidepressant medication.  His subjective complaints were 
depression and fatigue and he denied nightmares, flashbacks 
and intrusive thoughts.  On mental status examination, the 
examiner noted that the veteran was on time for the interview 
and was casually dressed and appropriately groomed.  His 
affect was dull, his mood dysthymic.  His speech revealed no 
loosening of association, ideas of reference, or delusional 
thinking.  He did well on cognitive testing.  He tended to be 
quite concrete.  He was not clinically anxious.  He again 
denied hallucinations or current suicidal ideations.  His 
memory, judgment and insight were intact.  The examiner's 
diagnosis was chronic dysthymic disorder with alcohol 
dependence in partial remission.  The examiner assigned the 
veteran a Global Assessment of Functioning (GAF) score of 70.

A December 2001 VA examination report shows that the veteran 
reported having a period of depression toward the end of his 
enlistment in 1997 or 1998 which required several days of 
hospitalization and some outpatient follow-up.  He was vague 
as to the nature of his symptoms at that time, but described 
them as bad dreams, suicide stuff, slit his wrists and being 
depressed.  He also admitted to difficulty sleeping and lack 
of appetite.  The examiner noted that repeatedly during the 
interview the veteran reported that his depressive symptoms 
had resolved and that he required no other psychiatric 
evaluations, contacts or treatment for the past three or four 
years.  He no longer endorsed any of the symptoms described 
above.  The veteran stated that since his discharge, he no 
longer had problems with nervousness, mood disturbance or 
insomnia.

On examination, the veteran's thoughts were fairly well 
organized with no psychotic content or process.  He was 
irritable during the examination, but did not appear to be 
anxious or depressed.  Formal mental status examination 
revealed intact cognitive function.  The examiner's diagnosis 
was history of severe depressive episode that spontaneously 
resolved.  The examiner specifically noted that a depressive 
condition was no longer present in active form.

The veteran underwent a VA examination in June 2004.  The 
veteran reported that he was recovering from cocaine 
dependency.  He reported never having seen a psychiatrist 
during his active duty military service.  The veteran 
reported that he was getting five hours of sleep a night, 
that his sex life was good and his appetite was OK.  He 
reported good general health.  He stated that he was not on 
psychiatric medication and that he had no dysthymic disorder, 
no depression disorder, no anxiety disorder, and no post-
traumatic stress disorder.  The mental status examination 
revealed a neatly groomed veteran who was alert, cooperative 
and oriented to time, place and person.  He was not anxious 
or depressed and there was no evidence of schizophrenia, 
bipolar disorder, or dementia.  His memory, insight and 
judgment were intact.  His mental status examination was 
entirely within normal limits.  The examiner noted that he 
failed to suggest dysthymic disorder, which apparently was in 
remission since giving up alcohol.  The examiner also noted 
that the veteran was not claiming any problems at all in the 
psychiatric realm.  The diagnoses were dysthymic disorder and 
cocaine dependency in full sustained remission.

The veteran's service-connected dysthymic disorder is 
currently rated under Diagnostic Code 9433.  Pursuant to the 
pertinent regulations, a 30 percent evaluation is assigned 
for dysthymic disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for dysthymic disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. §§  4.71, 4.130, Diagnostic Code 9433 (2004).

With regard to the reported GAF scores, the GAF scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 61-70 score indicates "some mild symptoms . . . OR some 
difficulty in social, occupational, or school functioning...but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. . . ."

The clear preponderance of the evidence is against a finding 
that a rating in excess of 30 percent is warranted for the 
veteran's service-connected dysthymic disorder.  The 
September 1998 VA examination report shows that the veteran 
was depressed but had not lost any time from work because of 
his depression.  The report reflected that the veteran had no 
loosening of association, ideas of reference, or delusional 
thinking.  The veteran was assigned a GAF score of 70 which, 
as noted above, indicates mild symptoms.  The December 2001 
VA examination report notes that the veteran denied any 
current psychiatric symptoms and the examiner's diagnosis was 
history of depressive episode which resolved.  The examiner 
specifically noted that a depressive disorder was no longer 
present in active form.  Finally, the June 2004 VA 
examination report noted that the veteran was not anxious or 
depressed and that mental status testing results were 
entirely within normal limits.  The examiner noted that 
nothing on examination suggested that the veteran suffered 
from a dysthymic disorder and that the veteran was not 
actually claiming any current problems in the psychiatric 
realm.  The diagnosis was dysthymic disorder in full 
remission.

In sum, the medical evidence of record shows mild, if any, 
psychiatric symptoms related to the veteran's service-
connected dysthymic disorder.  There is certainly no evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships to warrant a 50 percent disability 
rating.  As such, the Board finds that the current 30 percent 
disability rating accurately captures the nature and severity 
of the veteran's service connected dysthymic disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than rendered herein.

Multiple Scars

The medical evidence of record includes a September 1998 VA 
examination report.  The examination report reflects that the 
veteran reported right leg scars that gave him discomfort.  
The examiner noted that the veteran had about eight scars on 
his right leg, each of which was about 1 cm. with increased 
brown pigment and well-healed.

A December 2001 VA examination report shows that the 
veteran's right leg scars were 1 by 1.5 cm.  They were 
circular, hyperpigmented, and not raised.  There was no 
tenderness or adherence.  They were all pretibial and smooth.  
There was no ulceration or breakdown of the skin, elevation 
or depression of the scars, or underlying tissue loss, 
inflammation, edema or keloid formation.  The examiner noted 
that the scars were non-disfiguring.

A June 2004 VA examination report notes that the veteran did 
not complain of pain, itching or sensory changes of the 
scars.  On objective examination, there were eight right leg 
scars which were linear, circular and hyperpigmented.  Five 
of them measured 1 cm. in diameter and three measured 1.5 cm. 
in diameter.  All were on the anterior aspect of the right 
lower leg.  The scars were not inflamed, ulcerated, tender or 
adherent.  There was no underlying tissue loss, no edema, no 
depression and no elevation.  The scars were noted to result 
in no functional disability and only minor disfigurement of 
the leg.

The veteran's multiple scars, status post trauma, right lower 
extremity, are currently rated under Diagnostic Code 7805.  
The Board acknowledges at this point that VA issued new 
regulations for rating impairment of skin disabilities during 
the pendency of this appeal.  These became effective August 
30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Consideration must be given to the criteria most beneficial 
to the veteran.  The Board notes, however, that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
could apply the revised rating schedule.  

The old and new versions of Code 7805 call for rating of 
scars based on limitation of function of affected part.  The 
old version of Code 7802 applied only to scars from second-
degree burns.  Under the new version of Code 7802, scars, 
other than head, face or neck, that are superficial and that 
do not cause limited motion warrant a 10 percent rating only 
when they cover an area or areas of 929 sq. cm. or greater.  
38 C.F.R. §§  4.71, 4.118, Diagnostic Codes 7802, 7805 (2001, 
2004).

The medical evidence of record clearly shows eight scars on 
the right leg measuring from 1 to 1.5 cm. in diameter.  The 
record shows that these scars cause no limitation of motion 
to the affected part.  Thus, there is no medical evidence of 
record showing that the veteran's service-connected scars of 
the right leg cover an area greater than 929 sq. cm. or limit 
function of the veteran's right leg.  As such, the veteran's 
service-connected right leg scars do not warrant a 10 percent 
disability under any of the applicable Diagnostic Codes.

The evidence also shows that the scars are not tender, 
painful, poorly nourished, or ulcerated, and the provisions 
of the old criteria in Codes 7803, and 7804 therefore do not 
provide a basis for assigning a compensable rating.  
Assignment of a compensable rating under the corresponding 
new criteria based on such symptoms is also not warranted.  
Moreover, there is no basis for rating disfigurement under 
Code 7800 since the scars are on the lower extremity.  

In sum, the preponderance of the evidence is against a 
compensable rating under any applicable criteria. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than rendered herein.

Varicose Veins, Right Lower Extremity

The medical evidence of record includes a September 1998 VA 
examination report which reflects that the veteran complained 
of continuous varices, bilateral medial thigh and leg, 
associated with pain.  The examiner noted that the veins were 
parallel to each other and were very minor branches of the 
greater saphenous system.  The diagnosis was bilateral 
cutaneous varicose veins.  A December 2001 VA examination 
report notes that the veteran reported bilateral varicosities 
in his lower extremities since the service.  He alleged 
occasional pain and tightness over the varicose veins and 
particularly in the left thigh.  On examination, in the 
standing position, the veteran had prominent bilateral 
varicose veins in both thighs and below the knees.  There was 
no tenderness over the veins, but they were palpable.  There 
were no ulcers, edema, stasis, pigmentation or eczema.  He 
did not report using support stockings.  The diagnosis was 
varicose veins of the lower extremities.

A June 2004 VA examination report notes that the veteran 
reported varicose veins in service and the use of stockings 
for about a year in 1980.  He reported that over the years he 
experienced discomfort of both lower legs after prolonged 
walking and standing.  He denied any fatigue, abnormal 
sensation or edema of the lower extremities or the ankles.  
No compressive hosiery was used and no elevation of the lower 
extremities was done.  He was able to do daily life activity 
and his usual occupation with very minimal restrictions.  On 
examination, the veteran had small varicose veins visible on 
both sides, more visible and palpable below both knees.  Both 
extremities were affected the same.  There was no ulceration, 
stasis pigmentation, eczema, or tenderness.  He denied the 
use of support stockings.

The veteran's service-connected varicose veins are currently 
rated by the RO under the provisions of Diagnostic Code 7120.  
Diagnostic Code 7120 provides a noncompensable rating for 
asymptomatic varicose veins that are palpable or visible.  A 
10 percent rating for varicose veins is warranted with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  38 C.F.R. 
§§  4.71, 4.104, Diagnostic Code 7120 (2004).

The medical evidence of record shows that the veteran's 
varicose veins are visible and palpable.  However, there is 
no objective evidence of edema, aching or fatigue in the leg 
and the veteran has not reported the use of elevation to 
relieve symptoms.  He has also repeatedly denied the use of 
compression hosiery.  As a result, there is no objective 
medical evidence of record to warrant a compensable rating 
for the veteran's service-connected varicose veins.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than rendered herein.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


